Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 1 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STARR INDEMNITY & LIABILITY
COMPANY,

Plaintiff, Civil Action No. 20-cv-3172 (PKC)
¥.
CHOICE HOTELS INTERNATIONAL, INC.,

Defendants.

 

 

STIPULATION AND PROTECTIVE ORDER

The following Stipulation and Order is entered into by and between Plaintiff Starr
Indemnity & Liability Company (“Starr”) and Defendant Choice Hotels International, Inc.
(“Choice,” and together with Starr, the “Parties”) by and through their respective counsel of record.
The Parties acknowledge there is Information, as that term is defined below, that is relevant to the
issues in this Action, which may contain privileged or non-public information the Parties desire to
be protected from disclosure.

To facilitate the exchange and use of such Information in this Action, and to prevent the
disclosure of privileged Information to third parties, the Parties stipulate as follows:

IT IS HEREBY STIPULATED:

I DEFINITIONS

In this Stipulation and Protective Order, the words set forth below shall have the following

meanings:

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 2 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 2 of 16

A. “Action” means the above-entitled case, Starr Indemnity & Liability Company v.
Choice Hotels International, Inc., Civil Action No. 20-cv-3172 (PKC), in the United States
District Court for the Southern District of New York.

B. “Court” means the United States District Court for the Southern District of New
York and any judge to which this Action, or any part of it, may be assigned, including
Court staff participating in any such Actions.

C. “Confidential” means any information in the possession of a Party or non-party, as
appropriate, that it believes in good faith to require protection from disclosure to third
patties because the information contains trade secrets, proprietary materials, non-public
research and analysis, competitively sensitive financial information, commercial
information, internal strategy or strategic planning information, and/or internal
communications; or other information for which a good faith claim of need for protection
from disclosure can be made under applicable law.

D. “Confidential Materials” means any Documents, Testimony, or Information as
further defined below in Section III, designated as “Confidential” pursuant to the
provisions of this Stipulation and Protective Order, but does not include any Documents,
Testimony, or Information that are a matter of public record.

E. “Designating Party” means the party that designates Documents, Testimony, or
Information as “Confidential Materials.”

FE. “Disclose,” “Disclosed,” or “Disclosure” means to reveal, divulge, give, or make
available Confidential Materials, or any part thereof, or any information contained therein,

including in discovery or trial of this Action.

 

STIPULATION AND PROTECTIVE ORDER Page 2

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 3 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 3 of 16

G. “Document” means (i) any handwriting, typewriting, printing, photostating,
photographing, photocopying, transmitting by electronic mail or facsimile, and every other
means of recording upon any tangible thing, any form of communication or representation,
including letters, words, pictures, sounds, or symbols, or combinations thereof, and any
record thereby created, regardless of the manner in which the record has been stored, in the

parties’ possession, and (ii) any copies, reproductions, or summaries of all or any part of

the foregoing.
H. “Information” means the content of Documents and Testimony.
I. “Testimony” means all depositions, declarations, or other testimony taken or used

in this Action or any other lawsuit, including testimony at trial.

I. INFORMATION THAT MAY BE DESIGNATED CONFIDENTIAL

Any Party or non-party, as appropriate, shall have the right to designate as “Confidential”
any Documents, Testimony, or Information that satisfies the definitions of “Confidential” and
“Confidential Materials” in Sections I.C. and I.D. above and that the Designating Party in good
faith believes to contain trade secrets, proprietary materials, non-public research and analysis,
competitively sensitive financial information, commercial information, internal strategy or
strategic planning information, and/or internal communications.

Iii. NO WAIVER

The entry of this Stipulation and Protective Order does not alter, waive, modify, or limit

any right, privilege, or protection otherwise available to any Party, including, but not limited to,

STIPULATION AND PROTECTIVE ORDER Page 3

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 4 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 4 of 16

any Party’s right to assert the attorney-client privilege and/or the attorney work product doctrine,

or other privileges, or any Party’s right to contest any such assertion.

IV,

DESIGNATION OF INFORMATION AS CONFIDENTIAL

Any Documents, Testimony, or Information to be designated as “Confidential” must be so

designated. The “Confidential” designation should not obscure or interfere with the legibility of

the designated Information.

A.

For Documents, the Designating Party must affix the legend “Confidential” on cach

page of any Document containing designated Confidential Material.

B.

either:

For Testimony given in depositions in this Action, the Designating Party may

1. identify on the record, before the clase of the deposition, all “Confidential”
Testimony, by specifying all portions of the Testimony that qualify as
“Confidential;” or

2. designate the entirety of the Testimony at the deposition as presumptively
“Confidential” (before the deposition is concluded) with the right to identify more
specific portions of the Testimony as to which protection is sought within 30 days
following receipt of the deposition transcript. In circumstances where portions of
the deposition Testimony are designated for protection, the transcript pages
containing “Confidential” Information may be separately bound by the court-
reporter, who must affix to the top of each page the legend “Confidential,” as
instructed by the Designating Party.

3. For Information produced in some form other than Documents, and for any

other tangible items, including, without limitation, compact discs, DVDs, or thumb

STIPULATION AND PROTECTIVE ORDER Page 4

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 5 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 5 of 16

drives, the Designating Party must affix in a prominent place on the exterior of the
container or containers in which the Information or item is stored the legend
“Confidential.” Ef only portions of the Information or item warrant protection, the
Designating Party, to the extent practicable, shall identify the “Confidential”
portions.
V. INADVERTENT PRODUCTION OF CONFIDENTIAL MATERIALS
Any “Confidential” Information, Documents, or Testimony that have been inadvertently
produced without labeling or otherwise designating them as such in accordance with this Order
may be so designated by the Party asserting the claim of confidentiality by written notice to the
other Party identifying the Information, Documents, or Testimony that is Confidential within a
reasonable time following the discovery that the materials were produced without such
designation, and the Confidential Materials shall be treated as such in accordance with this Order.
Ifa Party has disclosed the Confidential Materials before receiving the designation, the Party must
notify the Designating Party in writing of each such disclosure.
VI INADVERTENT DISCLOSURE OF PRIVILEGED MATERIALS
If, in connection with this Action, a Party inadvertently discloses information subject to a
claim of attorney-client privilege or attorney work product protection (“Inadvertently Disclosed
Privileged Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Privileged Information or their subject matter.
If a disclosing Party makes a claim of inadvertent disclosure, the receiving Party shall,

within five business days, return or destroy all copies of the Inadvertently Disclosed Privileged

STIPULATION AND PROTECTIVE ORDER Page 5

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 6 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 6 of 16

Information, and provide a certification of counsel that all such information has been returned or
destroyed.

Within five business days of the notification that such Inadvertently Disclosed Information
has been returned or destroyed, the disclosing Party shall produce a privilege log with respect to
the Inadvertently Disclosed Privileged Information.

The receiving Party may move the Court for an Order compelling production of the
Inadvertently Disclosed Privileged Information. The motion shall be filed under seal, and shall
not assert as a ground for entering such an Order the fact or circumstances of the inadvertent
production.

The disclosing party retains the burden of establishing the privileged or protected nature of
any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party
to request an in camera review of the Inadvertently Disclosed Information.

VII OBJECTING TO MATERIALS DESIGNATED AS CONFIDENTIAL

At any stage of these proceedings, any Party may object to a designation of Confidential
Materials. The Party objecting to confidentiality must notify, in writing, counsel for the
Designating Party of the objected-to Confidential Materials and the grounds for each objection.
To avoid ambiguity as to whether a challenge has been made, the written notice must recite that
the challenge to confidentiality is being made in accordance with this paragraph of this Order. If
the dispute is not resolved consensually between the Parties within seven days of receipt of such a
notice of objections, the objecting party may move the Court for an order declassifying the
materials. In the event any party files a motion challenging the designation or redaction of

information, the document shall be submitted to the Court, under seal, for an in-camera inspection.

STIPULATION AND PROTECTIVE ORDER Page 6

 

 

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 7 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 7 of 16

The materials at issue must be treated as Confidential Materials, as designated by the Designating
Party, until the Court has ruled on the objection or the matter has been otherwise resolved.
VI. ACCESS TO CONFIDENTIAL MATERIALS
Except without prior written consent of the Designating Party, access to and/or disclosure
of Confidential Materials designated as “Confidential” shall not be furnished, shown or disclosed
to any person or entity except to be permitted only to the following persons:
a. Outside counsel of the Parties and their associated attorneys, paralegals, and other
professional and non-professional personal (including supporting staff and outside copying
services) who are assisting such counsel in this Action, are under the supervision or control
of such counsel, and who have been advised by such counsel of their obligations hereunder;
b. Personnel of the Parties (including in-house counsel) who are actually engaged in
assisting in the preparation of this Action, who have been advised of their obligations
hereunder, and to whom it is reasonably necessary to disclose the information from this
Action. Alf persons receiving Confidential Materials pursuant to this paragraph must
execute a copy of the Certification attached hereto as Exhibit A. Counsel for the Parties
must retain executed copies such Certifications;
C. Claim-handling entities, reinsurers, retrocessionaires, accountants, regulators, or
auditors to whom Starr has a contractual, statutory or regulatory obligation to report and to
whom disclosure is deemed necessary by Starr’s counsel in this Action. All persons
receiving Confidential Materials pursuant to this paragraph must execute a copy of the
Certification attached hereto as Exhibit A. Counsel for Starr must retain executed copies

such Certifications;

STIPULATION AND PROTECTIVE ORDER Page 7

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 8 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 8 of 16

d, Expert witnesses or consultants retained by a Party or a Party’s counsel to furnish
technical or expert services in connection with this Action or to give testimony with respect
to the subject matter of this Action and their professional and non-professional personal
(including supporting staff and outside copying services) who are assisting such experts or
consultants in this Action, are under the supervision or control of such experts or
consultants, and who have been advised by such counsel of their obligations hereunder.
Before receiving any Confidential Materials, the expert or consultant must execute a copy
of the Certification attached hereto as Exhibit A. Counsel for the Party retaining the expert

or consultant must retain executed copies of such Certifications;

e. The Court and its personnel;

f. Any court reporters and their staff employed in this Action and acting in that
capacity;

g. Any person indicated on the face of the Confidential Materials to be its author or

recipient, or any person identified on the face of the document as one to whom a copy of
such document was sent before its production in this Action. All persons receiving
Confidential Materials pursuant to this paragraph must execute a copy of the Certification
attached hereto as Exhibit A. Counsel for the Parties must retain executed copies of such
Certifications; and

h. Hearing and deposition witnesses in the Action who have signed the Certification
attached hereto as Exhibit A, unless otherwise agreed by the Designating Party or ordered
by the Court. Pages of transcribed deposition testimony or exhibits to depositions that
reveal Confidential Materials must be separately bound by the court reporter and may not

be disclosed to anyone except as permitted under this Order.

STIPULATION AND PROTECTIVE ORDER Page 8

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 9 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 9 of 16

IX. USE OF CONFIDENTIAL INFORMATION
Confidential Materials shall be used by the persons receiving them only for the purposes
of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or defending
the Action, and not for any business or other purpose whatsoever.
x. REQUESTS FOR MODIFICATION
Any Party to the Action (or other person subject to the terms of this Stipulation and
Protective Order) may ask the Court to modify or grant relief from any provision of this Stipulation
and Protective Order after giving three days’ notice to the other Parties to the Action
XI. EFFECT OF PROTECTIVE ORDER
Entering into, agreeing to, and/or complying with the terms of this Stipulation and
Protective Order shall not prejudice in any way the right of any Party (or any other person subject
to the terms of this Stipulation and Protective Order):
A. to seek a determination by the Court of whether any particular Confidential
Material should be subject to protection as “Confidential” under the terms
of this Stipulation and Protective Order; or
B. to seek relief from the Court on appropriate notice to all other Parties to the
Action from any provision(s) of this Stipulation and Protective Order, either
generally or as to any particular Document, Material, or Information.
Xt, ADDITIONAL PARTIES
Any Party or non-party to this Action who has not executed this Stipulation and Protective
Order as of the time it is presented to the Court for signature may thereafter become a Party to this

Stipulation and Protective Order by its counsel’s signing and dating a copy thereof and filing the

STIPULATION AND PROTECTIVE ORDER Page 9

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 10 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 10 of 16

same with the Court, and serving copies of such signed and dated copy upon the other Parties to
this Stipulation and Protective Order.

XI. DESIGNATING THIRD PARTY MATERIALS AS CONFIDENTIAL

Any Information that may be produced by a non-party witness in discovery in the Action
pursuant to subpoena or otherwise may be designated by such non-party as “Confidential,” under
the terms of this Stipulation and Protective Order; and any such designation by a non-party shall
have the same force and effect, and create the same duties and obligations, as if made by one of
the Parties. Any such designation shall also function as a consent by the producing non-party to
the authority of the Court in the Action to resolve and conclusively determine any motion or other
application made by any person or Party with respect to such designation, or any other matter
otherwise arising under this Stipulation and Protective Order.

XTV. SUBPOENAS AND OTHER PROCESS

If any person subject to this Stipulation and Protective Order who has custody of any
Confidential Materials receives a subpoena or other process (“Subpoena”) from any government
entity or other person or entity demanding production of Confidential Materials, the recipient of
the Subpoena shall promptly give notice of the same by electronic mail transmission, followed by
either express mail or overnight delivery to counsel of record for the Designating Party, and shall
furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating
Party may, in its sole discretion and at its own cost, move to quash or limit the Subpoena, otherwise
oppose production of the Confidential Materials, and/or seek to obtain confidential treatment of
_ such Confidential Materials from the subpoenaing person or entity to the fullest extent available
under law. The recipient of the Subpoena may not produce any Documents, Testimony, or

Information pursuant to the Subpoena before the date specified for production on the Subpoena

STIPULATIGN AND PROTECTIVE ORDER Page 10

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 11 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 11 of 16

and shall not disclose any Confidential Materials to any government agency, person, or other entity
without first providing notice to the Designating Party under this paragraph.

XV. ADDITIONAL PROTECTION

Nothing in this Stipulation and Protective Order shall be construed to preclude the Parties
from asserting in good faith that certain Confidential Materials require additional protection. The
Parties shall meet and confer to agree upon the terms of such additional protection.

XVI. VIOLATION OF PROTECTIVE ORDER

If, after execution of this Stipulation and Protective Order, any Materials submitted by a
Designating Party under the terms of this Stipulation and Protective Order are Disclosed by a non-
Designating Party to any person other than in the manner authorized by this Stipulation and
Protective Order, the non-Designating Party responsible for the Disclosure shall bring all pertinent
facts relating to the Disclosure of such Confidential Materials to the immediate attention of the
Designating Party.

XVII WAIVER OF CONFIDENTIAL DESIGNATION

This Stipulation and Protective Order is entered into without prejudice to the right of any
Party to knowingly waive the applicability of this Stipulation and Protective Order to any
Confidential Materials designated by that Party. If the Designating Party uses Confidential
Materials in a non-Confidential manner, then the Designating Party shall advise that the
designation no longer applies.

XVIIL FILING CONFIDENTIAL MATERIALS WITH THE COURT

A Party or a non-party, as appropriate, seeking to file Confidential Materials or any
pleading, brief, or memorandum which reproduces, paraphrases or discloses Confidential

Information, shall take all steps to file the documents or information under seal or in redacted form

STIPULATION AND PROTECTIVE ORDER Page 11

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 12 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 12 of 16

in accordance with the applicable court rules and Judge’s individual practice rules to ensure that
Confidential Information is not filed on the public docket. .

Notwithstanding any other provision in this Order, no document may be filed with the
Clerk under seal without a further Order of this Court addressing the specific documents or
portions of documents to be sealed. Any application to seal shall be accompanied by an affidavit
or affidavits and a memorandum of law, demonstrating that the standards for sealing have been
met and specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 119-120 (2d Cir. 2006) and any other controlling authority. Unless otherwise ordered,
a party seeking to file an opposing party’s confidential information shall so advise the opposing
party fourteen (14) days in advance specifying the precise portion of the information the party
seeks to use, the general purpose thereof and any redactions to which the party does not object.
Within seven (7) days thereafter, the party whose confidential information is sought to be used
may make an application to seal in accordance with the first paragraph of this Order, indicating
the portion or portions of the information it seeks to have sealed. Nothing herein is intended to
alter or modify the applicability of Rule 5.2, F ed. R. Civ. P., to this case. The redactions expressly
authorized by Rule 5.2 may be made without further application to the Court.

XIX. USE OF CONFIDENTIAL MATERIALS AT TRIAL

The Parties shall meet and confer regarding the procedures for use of Confidential
Maierials at trial and shall move the Court for entry of an appropriate order.

XX. ADMISSIBILITY OF CONFIDENTIAL MATERIALS

Nothing in this Stipulation and Protective Order shall affect the admissibility into evidence

of Confidential Materials, or limit the rights of any person to seek judicial review or to pursue

STIPULATION AND PROTECTIVE ORDER Page 12

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 13 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 13 of 16

other appropriate judicial action with respect to any ruling made by the Court concerning the issue

of the status of Protected Material.

XXL CONTINUANCE OF PROTECTIVE ORDER; OBLIGATIONS AFTER

RESOLUTION OF ACTION

A.

BINDING AFTER RESOLUTION OF ACTION.

This Stipulation and Protective Order shall continue to be binding after the
conclusion of this Action and all subsequent Actions arising from this
Action, except that a Party may seek the written permission of the
Designating Party or may move the Court for relief from the provisions of
this Stipulation and Protective Order. To the extent permitted by law, the
Court shall retain jurisdiction to enforce, modify, or reconsider this
Stipulation and Protective Order, even after the Action is terminated.
DISPOSITION OF CONFIDENTIAL MATERIAL

After the settlement or other termination of the Action, the undersigned
Parties shall have 30 days to either: (a) promptly return to counsel for each
Designating Party all Confidential Materials and all copies thereof (except
that counsel for each Party may maintain in its files, in continuing
compliance with the terms of this Stipulation and Protective Order, all work
product and one copy of each pleading filed with the Court and one copy of
each deposition together with the exhibits marked at the deposition), with a
written confirmation that all Confidential Materials and copies have been
returned subject to the terms and conditions of the Protective Order in effect

for this case; (b) agree with counsel for the Designating Party upon

STIPULATION AND PROTECTIVE ORDER Page 13

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 14 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 14 of 16

appropriate methods and certification of destruction or other disposition of
such Confidential Materials; or (c) as to any Documents, Testimony, or
other Information not addressed by sub-paragraphs (a) and (b), file a motion
seeking a Court order regarding proper preservation of such Materials. ‘To
the extent permitted by law the Court shall retain continuing jurisdiction to
review and rule upon the motion referred to in sub-paragraph (c) herein.

XXIL STIPULATION BINDING PENDING APPROVAL BY COURT.

The Parties agree to be bound by this Stipulation and Protective Order pending its approval
and entry by the Court. In the event that the Court modifies this Stipulation and Protective Order,
or in the event that the Court enters a different Protective Order, the Parties agree to be bound by
this Stipulation and Protective Order until such time as the Court may enter such a different Order.

This Stipulation and Protective Order may be executed in counterparts.

STIPULATION AND PROTECTIVE ORDER Page 14

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 15 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 15 of 16

IN WITNESS WHEREOR, each of the undersigned has executed and delivered this

Stipulation as of the date first above written.
NORTON ROSE FULBRIGHT US LLP

/s/ Thomas J. McCormack

Thomas J. McCormack

1301 Avenue of the Americas

New York, New York 10019

Telephone: (212) 318-3108
thomas.mccormack@nortonrosefulbright.com

Joy Langford

Susan Aldridge

799 9 Avenue, NW #1000

Washington, DC 20001

Telephone: (202) 662-0200
joy.langford@nortonrosefulbright.com
susan.aldridge@nortonrosefulbright.com

Counsel for STARR INDEMNITY &
LIABILITY COMPANY

id
SO ORDERED this 2 day of

OAK

AHMUTY, DEMERS & MCMANUS

/s/ Jenmifer A. Casey

Jennifer Anne Casey

Ahmuty, Demers & McManus (Nassau)
200 LU. Wiilets Road

Albertson, NY 11507

(516}-535-2425

(516)-625-4712 (fax)
jennifer.casey@admlaw.com

William H. McKenzie, IV
Norman Wood Kendrick & Turner
Ridge Park Place

1130 22nd Street South

Ste 3000

Birmingham, AL 35205
205-328-6643

whm@nwkt.com

Counsel for CHOICE HOTELS
INTERNATIONAL, INC..

, 2020.

 

ZY

£¥ Kevin Castel, US.D.J.

STIPULATION AND PROTECTIVE ORDER

Page 15

 
Case 1:20-cv-03172-PKC Document 25 Filed 10/02/20 Page 16 of 16
Case 1:20-cv-03172-PKC Document 24 Filed 10/02/20 Page 16 of 16

EXBIBIT A
CERTIFICATION RE: CONFIDENTIAL DISCOVERY MATERIALS

I hereby acknowledge that  {I, [NAME],
fPOSITION AND EMPLOYER], am

 

about to receive Confidential Materials supplied in connection with the Action, Starr Indemnity &
Liability Company v. Choice Hotels International, Inc., Civil Action No. 20-cv-3172 (PKC), in
the United States District Court for the Southern District of New York. I certify that I understand
that the Confidential Materials are provided to me subject to the terms and restrictions of the
Stipulation and Protective Order filed in the Action. I have been given a copy of the Stipulation
and Protective Order; I have read it, and I agree to be bound by its terms.

L understand that Confidential Materials, as defined in the Stipulation and Protective Order,
including any notes or other records that may be made regarding any such materials, shall not be
Disclosed to anyone except as expressly permitted by the Stipulation and Protective Order. I will
not copy or use, except solely for the purposes of this Action, any Confidential Materials obtained
pursuant to this Protective Order, except as provided therein or otherwise ordered by the Court in
the Action.

I further understand that I am to retain all copies of all Confidential Materials provided to
me in the Action in a secure manner, and that all copies of such Materials are to remain in my
personal custody until termination of my participation in this Action, whereupon the copies of such

Materials will be returned to counsel who provided me with such Materials.

 

 

 

 

 

I declare under penalty of perjury, under the laws of the State of , that
the foregoing is true and correct.
Executed this day of , 20
By:
Title:
Street Address:
City, State:
Zip Code:

 

STIPULATION AND PROTECTIVE ORDER Page 16

 
